Citation Nr: 0728237	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an increased (compensable) rating for 
pterygium, right eye, postoperative.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  This matter comes before Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Waco, Texas, Department of Veterans' Affairs (VA) Regional 
Office (RO).  In November 2005, the case was remanded for 
further development.  The actions having been completed, the 
case is now before the Board for final action. 


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Pterygium of the right eye is manifested by a scar in the 
right eye extending very slightly into the visual axis, 
resulting in right eye vision of 20/40 with best correction.

CONCLUSION OF LAW

The criteria for a compensable rating for pterygium, right 
eye, postoperative have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.75, 4.83a, 4.84a, Diagnostic Codes 6034, 6079 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002, February 2006 and July 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Impairment of central visual acuity is rated from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6061 through Diagnostic Code 6079.  Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice- connected eye is considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 
Diagnostic Code  6070.


6079
Vision in 1 eye 20/50 (6/15): In the other eye 
20/40 (6/12)
10
 
Vision in 1 eye 20/40 (6/12): In the other eye 
20/40 (6/12)
0
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2006)

§4.84a - Table V
Ratings for Central Visual Acuity Impairment [With Diagnostic 
Code]
 
20/40 
(6/12)
20/50 
(6/15)
20/70 
(6/21)
20/100 
(6/30)
AL* 
20/2
00 
(6/6
0)
15/2
00 
(45/
60)
10/2
00 
(3/6
0)
5/20
0 
(15/
60)
LPO**
Visio
n in 
one 
eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12
)
0
 
 
 
 
 
 
 
 
20/50 
(6/15
)
10    
10 
(6079)
(6078)
 
 
 
 
 
 
 
20/70 
(6/21
)
10    
20 
(6079)
30 
(6078)
(6078)
 
 
 
 
 
 
20/10
0 
(6/30
)
10     
20 
(6079)
30    
50 
(6078)
(6078)
(6078)
 
 
 
 
 
20/20
0 
(6/60
)
20    
30 
(6077)
40    
60 
(6076)
70 
(6076)
(6076)
(607
5)
 
 
 
 
15/20
0 
(45/6
0)
20    
30 
(6077)
40    
60 
(6076)
70    
80 
(6076)
(6076)
(607
5)
(607
5)
 
 
 
10/20
0 
(3/60
)
30    
40 
(6077)
50    
60 
(6076)
70    
80 
(6076)
90 
(6076)
(607
5)
(607
5)
(607
5)
 
 
5/200 
(15/6
0)
30    
40 
(6074)
50    
60 
(6073)
70    
80 
(6073)
90    1
005 
(6073)
(607
2)
(607
2)
(607
2)
(607
1)
 
LPO**
305   
 405 
(6070)
505   
 605 
(6069)
705   
 805 
(6069)
905    
1005 
(6069)
1005 
(606
8)
(606
8)
(606
8)
(606
7)
(6062
)
AL* 
of 
one 
eye
406   
  506 
(6066)
606   
 606 
(6065)
706   
 806 
(6065)
9061005 
(6065)
1005 
(606
4)
(606
4)
(606
4)
(606
3)
(6061
)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

Factual Background

Service connection for residuals of and in-service removal of 
a right eye pterygium was granted by an October 1967 rating 
action.  Based on service medical records and a September 
1967 VA eye examination, a noncompensable (zero percent) 
rating was assigned.  That rating has remained in effect 
since that time.  

Received in August 2002 was the veteran's request for a 
higher rating.  

In conjunction with his claim, the veteran was afforded a VA 
eye examination in January 2003.  The veteran gave a history 
of having pterygium removed from his right eye during service 
and on four occasions from1965 to 1967.  He complained of 
persistent blurred vision in the right eye since that time.  
On objective examination, visual acuity was measured as:

Visual Acuity

Uncorrected
Corrected
Right
20/70
20/40
Left
20/25
20/20

The impression was status post multiple pterygium excision 
procedures, right eye, and corneal scar with high 
astigmatism, right eye.  The examiner commented that the 
right corneal scar with high astigmatism appeared to be a 
complication of the pterygium and the pterygium excision.  
There was no evidence of recurrent pterygium in the right 
eye.

In support of his claim, the veteran submitted copies of 
office records of his private ophthalmologist, J.R.A., M.D., 
dated from 2002 to 2006, as well as a September 2005 
statement from the physician.  In June 2002, the physician 
noted that the veteran had early macular degeneration in both 
eyes.  In May 2004, the physician noted that the veteran's 
corrected visual acuity was 20/40 in the right eye, and 20/20 
in the left eye.  In a September 2005 statement, the 
physician that the veteran's vision was fairly good with 
corrected vision of 20/30 in the right eye and 20/15 in the 
left eye.  In April 2006, the physician noted that the 
veteran's corrected visual acuity was 20/50+ in the right 
eye, and 20/20 in the left eye.  

A VA eye examination was performed in April 2007.  On 
objective examination, near visual acuity was measured as:

Visual Acuity

Uncorrected
Corrected (with glasses)
Right
20/200
20/40
Left
20/100
20/25

Distant visual acuity was measured as:

Visual Acuity

Uncorrected
Corrected
Right
20/100
20/40
Left
20/80
20/30

The physician noted bilateral macular degeneration with 
multiple drusen in the posterior pole of each eye.  The 
diagnoses were macular degeneration in both eyes and status 
post pterygium surgery, right eye.  The examiner opined that 
with refraction there was a slight distortion of the reflex 
of the right eye and there was more likely than not a slight 
decrease in visual acuity in the right eye due to the 
pterygium scar.  Macular degeneration also contributed to the 
decrease vision in the right eye, but it was not possible to 
say with any degree of precision whether the pterygium scar 
or the macular degeneration was most significant.  In any 
case, the vision was decreased only to 20/40 with best 
correction.  The examiner concluded that in the prior 12 
months, the right eye disorder did not affect the veteran's 
employment.

Analysis

In this case, the schedular rating for the right eye disorder 
is based on a mechanical application of the law, as cited 
above.  In this case, the appellant's service-connected right 
eye pterygium does not meet the criteria for a compensable 
disability rating based on visual acuity.  In this regard, 
the appellant's best vision acuity in the right eye, both 
near and far, after correction, has been no worse that 20/40 
on all examination, both VA and private.  In short, these 
reports provide highly probative evidence against the 
appellant's claim.  When applying the rating criteria to the 
evidence, there is simply no basis to award a compensable 
rating.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the right pathology has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  In fact, on the most recent VA eye examination, 
the examiner clearly indicated that the right eye disorder 
did not affect the veteran's employment.  

To conclude, the evidence in its entirety is not so evenly 
balanced as to merit the grant of a higher rating.  38 C.F.R. 
§ 4.3.





ORDER

Entitlement to an increased (compensable) rating for 
pterygium, right eye, postoperative is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


